Citation Nr: 0025312	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  94-05 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for arthritis of the right 
knee.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from August 1953 to April 
1958 and from November 1961 to December 1963.   

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Phoenix, Arizona.  The veteran's records were 
subsequently transferred to the VA Regional Office in 
Detroit, Michigan (hereinafter RO).  

The case was remanded to the RO by the Board in February 1999 
following an August 18, 1998, order of the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (hereinafter Court) which 
vacated and remanded that portion of the June 1996 Board 
decision which denied the veteran's claim for service 
connection for arthritis of the right knee.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  The veteran's arthritis of the right knee is not shown to 
have developed to a compensable degree within one year of 
service discharge.

3.  The veteran's arthritis of the right knee has not been 
shown to be related to or to have otherwise originated during 
active service.   


CONCLUSION OF LAW

Arthritis of the right knee was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

By its August 18, 1998, order, the Court found that the claim 
on appeal was "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  The credibility of the veteran's 
evidentiary assertions was assumed in making this 
determination.  See King v. Brown, 5 Vet. App. 19, 21 (1993).  
As the claim on appeal is well grounded, the VA has a duty to 
assist the veteran in the development of his claim pursuant 
to 38 U.S.C.A. § 5107(a).  The Board concludes that this duty 
has been fulfilled as the RO has obtained the examination and 
opinion requested in the February 1999 remand, as well as the 
May 2000 opinion of the Chief of Staff at the Houston, Texas, 
VA Medical Center.  Moreover, there is no indication that 
there are other records available that would be pertinent to 
the veteran's appeal.  In this regard, while the majority of 
the veteran's service medical records obtained by the RO 
pertain to his second period of service, the separation 
examination from the veteran's first period of service is of 
record, and it was noted on a VA Form 70-3101-4 returned from 
the National Personnel Records Center in May 1992 that all of 
the available records had been obtained.  

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
There are some disabilities, including arthritis, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's 
own statements expressing his belief that his disabilities 
are service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).   

The veteran has contended that as a result of parachute jumps 
in service, he developed arthritis in his right knee.  It is 
noted that the veteran's DD Form 214 does reflect that the 
veteran was a recipient of the "Expert (Rifle) Parachute 
Badge."  However, the available service medical records do 
not contain any objective evidence of treatment for a right 
knee disability sustained in a parachute jump, or any other 
in-service activity.  A Report of Medical History completed 
during service in March 1958 includes a notation of traumatic 
arthritis to the right knee, later changed to indicate that 
the arthritis was in the left knee.  The physical examination 
conducted at that time, however, did not reveal any 
disabilities in either knee.  An October 1961 examination did 
not reveal a knee disability, nor was a knee disability 
referenced on a Report of Medical History completed at that 
time.  An October 1963 Report of Medical History refers to 
questionable arthritis in the right knee said to have been 
incurred in 1957.  Again, however, the physical examination 
conducted at that time did not reveal a knee disability.  

No further pertinent medical evidence is of record until a 
private X-ray report dated in November 1991 reflecting a post 
traumatic deformity of the right proximal tibia and fibula 
with minimal secondary changes.  In a January 1992 statement, 
Wayne Broky, M.D., indicated that the veteran had suffered 
from multiple traumas as a result of working as stunt man in 
Hollywood and "subtle injuries from multiple parachute jumps 
in the past which has put a great deal of stress on his lower 
extremities."  Dr. Broky also noted in this report that the 
veteran's right knee and proximal tibia were fractured "10-
15 years" previously, requiring rodding and subsequent 
removal of the rod.  His diagnosis in pertinent part was 
"[s]tatus post trauma to the right tibia and fibula with 
subsequent traumatic deformity of the proximal tibia and 
fibula with some degenerative changes in the knee joint."  

Upon VA examination in April 1992, the right knee was shown 
to be significantly swollen and to be scarred from previous 
surgery.  Crepitus was noted with knee flexion and extension, 
and motion in the knee was from 100 degrees of flexion to 0 
degrees of extension.  The impression in pertinent part was 
advanced osteoarthritis of the right knee.  An X-ray of the 
right knee in May 1992 demonstrated "spotty" osteopenia.  

Reports from a VA examination conducted in August 1999 showed 
the right knee to be stable and exhibit a full range of 
motion.  There was no effusion and the surgical scarring was 
non-tender.  The McMurray, Drawer and Lachman tests were 
negative.  X-rays of the right knee taken within the month 
prior to this examination were interpreted as being negative, 
with no evidence of arthritis or any abnormal bony 
relationship.  A faint looking "track" was felt to most 
likely be the result of the post-service rodding.  A Magnetic 
Resonance Imaging taken within the previous month was 
interpreted to show no significant findings or abnormalities 
with the exception of a loss of signal intensity in the tibia 
with the geographic appearance of an ill-defined density.  

The diagnosis following the August 1999 VA examination was 
"stable right knee with full range of motion."  The 
physician who conducted this examination stated that he 
reviewed the veteran's claims file and that it was his 
opinion that the veteran's right knee disability was 
"subjective in nature" and demonstrated no evidence of 
arthritis.  This physician also opined that it was "not 
likely at all" that the veteran's subjective complaints of 
pain were related to his active service, and that any 
abnormalities in the right knee shown by X-ray or MRI were 
due to the post-service fracture of the tibia and subsequent 
rodding.  

Clinical reports and medical opinion completed by a VA 
neurologist in January and March 2000, rather than 
attributing the pain in the right knee to service, attributed 
the pain in the veteran's lower extremity to lumbar stenosis.  
This physician did find it likely that there was pathology in 
the right medial meniscus.  Original review of this evidence 
by the RO has been waived.  See August 15, 2000, statement 
from the veteran's representative. 

In view of the complexity of the medical question presented, 
the Board referred the veteran's claims file to the Veterans 
Health Administration (VHA), pursuant to 38 U.S.C.A. §§ 
5107(a), 7109 (West 1991); 38 C.F.R. § 20.901 (1999).  The 
matter was referred to the Chief of Staff at the VA Medical 
Center in Houston, Texas, who rendered the requested medical 
opinion in May 2000.  Answers to the following were 
requested: 

Is at least as likely as not that arthritis or any other 
right knee pathology currently demonstrated is due to 
service?  If not, is such pathology more likely than not due 
to the post-service fracture and rodding or some other post-
service event? 

The Chief of Staff at the Houston VA Medical Center replied 
in May 2000 as follows:  

[I]t is not likely that arthritis or any 
other right knee pathology that is 
demonstrated is due to [the veteran's] 
service in the armed forces.  Any 
pathology currently present is more 
likely than not due to the post-service 
fracture and rodding of the bones or some 
other post-service event. 

It was indicated that the Chief of Orthopedics at the Houston 
VA Medical Center participated in the completion of this 
report, and that the pertinent evidence in the claims file 
had been reviewed.  With respect to the in-service evidence, 
this report noted:

There is no evidence from the records 
provided of a significant injury to [the 
veteran's] right knee.  Moreover, 
subsequent exams while in the service 
such as in October 1961 reveal no 
pertinent abnormalities.  The [veteran] 
was obviously able to continue his work 
in the service without difficulties 
according to the records.

Also emphasized in this report was the fact that the veteran 
did not have any problems performing work as a stunt man.  
The post service rodding of the right knee was also 
referenced in this report.  

After reviewing the evidence of record, the Board concludes 
that that the preponderance of the evidence is against the 
veteran's claim for service connection for arthritis of the 
right knee on either a "presumptive" or "direct" basis.  
Weighing against "presumptive" service connection is the 
fact that the first post-service objective evidence of 
arthritis in the right knee is dated many years after service 
in 1991.  Thus, as there is no evidence showing presence of 
arthritis of the right knee disability within one year of 
service, service connection for arthritis in the right knee 
cannot be granted on a "presumptive" basis.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In making the above determination, the Board has considered 
the references to arthritis recorded on in-service medical 
histories.  However, while the service medical records do 
include objective evidence of treatment for other 
disabilities during service, they contain no objective 
evidence of arthritis in the right knee or of treatment for a 
right knee disability.  Moreover, the May 2000 report from 
the Chief of Staff at the Houston VA Medical Center indicated 
that there was no in-service evidence of a "significant" 
knee injury, and Dr. Broky stated in his January 1992 report 
that the veteran sustained only "subtle" injuries.  Thus, 
the Board finds by a preponderance of the evidence that it is 
not shown that arthritis was manifested to a degree of 10 
percent or more within one year of service.  

As for service connection on a "direct" basis, the Board 
notes initially that while Dr. Broky discussed the previously 
referenced "subtle" in-service parachute injuries in his 
January 1992 report, he did not directly link the disability 
shown in the right knee at that time to service.  The reports 
from the April 1992 VA examination and private clinical 
reports dated in January and March 2000 do not link a right 
knee disability to service, nor is there any other objective 
clinical evidence linking a current right knee disability to 
service.  Moreover, the medical opinions of record that do 
address the relationship between a current right knee 
disability and service dated in August 1999 and May 2000 have 
found no etiologic relationship between service and a current 
right knee disability. 

The August 1999 and May 2000 conclusions, in contrast to the 
report from Dr. Broky, were based on a review of the evidence 
contained in the claims file and were supported by specific 
reference to such evidence.  Of particular relevance in this 
regard is the lack of any in-service X-ray or other objective 
contemporaneous evidence of the existence of arthritis in the 
right knee and the history of the post-service fracture with 
rodding.  The Court has held that the probative value of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Guerrieri v. Brown, 4 
Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  
As indicated, the Board does not conclude that Dr. Broky's 
January 1992 report, given the totality of the evidence, to 
include the assertions by the veteran with regard to in-
service parachute injuries and the service medical records, 
represents particularly probative "nexus" evidence.  
However, to the extent that Dr. Broky's report does represent 
"nexus" evidence, the Board finds its probative weight to 
be overcome by the more substantiated August 1999 and May 
2000 medical opinions. 

The adjudication of the Board includes the responsibility of 
determining the weight to be given to the evidence of record, 
and this responsibility includes the authority to favor one 
medical opinion over another.  See Cathell v. Brown, 8 Vet. 
App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).   Thus, as the Board has found that the weight of the 
medical opinion of record is against a conclusion that the 
veteran has a current right knee disability that is related 
to service, the claim on appeal must be denied.  Edenfield, 8 
Vet. App. at 384, 388; Caluza, 7 Vet. App. at 498, 506; 
Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for arthritis of the right 
knee is denied.   


		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

